ROBERTS, Justice.
On appeal Carl Craig Creamer challenges only the sufficiency of evidence that he used a dangerous weapon to commit criminal threatening, 17-A M.R.S.A. § 209, thereby to enhance the sentencing class from D to C pursuant to 17-A M.R.S.A. § 1252(4). Because we conclude that the indictment phrase “while armed with a dangerous weapon” is not, in the circumstances of this case, the equivalent of the statutory phrase “with the use of a dangerous weapon,” we need not address the sufficiency of the evidence. Rather, we direct that the Superior Court correct the judgment to reflect that the defendant was charged with and convicted of “criminal threatening *883Class D.” In addition, we vacate the sentence supposedly imposed for a Class C offense and remand for resentencing for a Class D offense.
The entry is:
Judgment vacated.
Remanded to the Superior Court for correction of judgment and resentencing in accordance with the opinion herein.
All concurring.